Citation Nr: 1034058	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  04-43 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
lung disease for purposes of accrued benefits.

2.  Entitlement to service connection for lung cancer for 
purposes of accrued benefits.

3.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to July 
1976.  He died in January 2004.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, which 
denied service connection for lung cancer and chronic obstructive 
pulmonary disease for purposes of accrued benefits and denied 
service connection for the cause of the Veteran's death.  

The appellant was scheduled for numerous RO hearings including in 
August 2007 and December 2007, but did not appear.  She indicated 
a desire to reschedule in August 2007, but did not correspond 
with VA after missing the December 2007 hearing.  She submitted a 
statement in January 2010 that she never received notice of the 
December 2007 hearing and requested that a Travel Board hearing 
be scheduled.  However, in April 2010 she cancelled her hearing 
request.  She also gave notice of a new address on Rude 
Road.

The Board remanded this case for additional development in 
October 2008.  Not all of the directives of the remand were 
substantially complied with.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran died in January 2004 from hemorrhage into bronchus 
with the underlying cause of death listed as non-small cell lung 
cancer.  Another significant condition contributing to death was 
myocardial infarction.  At the time of his death, the Veteran had 
a service connection claim pending for lung cancer and chronic 
obstructive lung disease.  The claims had initially been 
characterized as nonservice-connected pension but were clarified 
in December 2003 as claims for service connection.

The appellant contends that the Veteran's death was related to 
chemical exposure he experienced while stationed at Fort Ord, 
California.  She submitted numerous articles on chemical exposure 
including an Environmental Protection Agency (EPA) article 
addressing contamination at Fort Ord.  She also submitted a 
statement from a private doctor dated in September 2005 finding 
that the Veteran's exposure to carcinogenic agents at Fort Ord 
might have contributed to the Veteran's development of lung 
cancer.  

The Board remanded the case in October 2008 so that the RO could 
verify whether Fort Ord was contaminated with chemicals during 
the Veteran's service, and if so, what chemicals were used.  

The RO contacted the National Personnel Records Center (NPRC) to 
request a search of morning reports for the 7th Infantry Division 
at Fort Ord, California from July 1, 1973 to July 31, 1976 to 
determine whether contaminant agents were present.  The NPRC 
responded that the search needed to be narrowed to a three-month 
time frame.  The RO again contacted the NPRC quoting the Board's 
remand instruction to "contact the U.S. Army in an attempt to 
verify whether there was any contamination present at Fort Ord, 
California during the Veteran's service between July 1973 and 
July 1976."  The NRPC responded that they could not answer this 
request, as they did not have this type of record.
Subsequently, the appellant submitted additional articles from 
the EPA's website, which listed "contaminants of concern" at 
Fort Ord.  She also submitted two private medical opinions.  One 
opinion dated in October 2009 from a physician in hematology and 
oncology found that after a review of the Veteran's medical 
records and selected service records, the Veteran's exposure to 
defoliants including 2,4-D and 2,4,5-T, in addition to a  number 
of other recognized carcinogenic chemicals including benzene and 
arsenic, caused the Veteran's lung cancer.  The physician noted 
that the Veteran was young and had limited tobacco exposure and 
that his smoking history could not be considered the only causal 
factor.  He found that adenocarcinoma of the lung was a 
histologic subtype of lung cancer that did not correlate well 
with smoking.  

In a second opinion dated in November 2009, the physician noted 
that he was a Board-Certified Radiologist with the American Board 
of Radiology and that a synergistic relationship between arsenic 
exposure and cigarette smoking had been documented.  Thus, it was 
his opinion that the Veteran's lung cancer more likely than not 
began from his chemical exposure during his tour of service at 
Fort Ord.

The RO corresponded with an individual who was noted to be a Fort 
Ord Base Realignment and Closure (BRAC) Environmental Coordinator 
at the U.S. Department of Army.  She noted that Fort Ord was a 
superfund site and was listed for groundwater contamination that 
was discovered on post and off post wells in the 1980s.  The 
contamination was from volatile organic compounds, chlorinated 
solvents such as trichloroethylene and carbon tetrachloride, 
which were widely used for decades as degreasers, solvents, and 
so forth.  These compounds were known carcinogens.  The 
concentration discovered in the drinking water wells were very 
low, and the Army blended water from several supply wells, many 
of which had no detected concentrations of solvents, making the 
actual exposure at the tap even less of a concern.  She stated 
that the Army began monitoring groundwater contamination in the 
mid-1980s when the requirement to test the water supply wells 
first hit.  She did not believe that they had any data from the 
1970s and it was likely that no one else did either.  She 
indicated that their administrative record was available at 
www.fortordcleanup.com.  She further indicated that none of their 
records would support the idea that a person would develop lung 
cancer solely from an exposure to groundwater at Fort Ord.

First, the Department of the Army has not officially listed all 
of the contaminants that were used at Fort Ord.  The Fort Ord 
BRAC Environmental Coordinator noted that trichloroethylene and 
carbon tetrachloride were used at Fort Ord; but the EPA provided 
a list of contaminants that included many more contaminants other 
than just these.  The Fort Ord BRAC Environmental Coordinator 
provided a website to obtain follow-up information about the 
contamination at Fort Ord but there is no information in the 
claims file reflecting any further research on that website.  
Moreover, the U.S. Department of the Army should be contacted 
directly for an official documentation of all contaminants that 
were used at Fort Ord. 

Any federal records from the U.S. Army are constructively in VA's 
possession at the time of the Veteran's death.  Evidence in the 
file at date of death means evidence in VA's possession on or 
before the date of the beneficiary's death, even if such evidence 
was not physically located in the VA claims folder on or before 
the date of death.  38 C.F.R. § 3.1000(d)(4).  Federal records 
are considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

Second, there are multiple opinions of record addressing the 
etiology of the lung cancer, but none of them are probative.  The 
two private physicians based their opinions on exposure to 
benzene, herbicides, and arsenic.  Benzene was listed by the EPA 
as a contaminant at Fort Ord, but it is not clear if any other 
agents listed would be considered herbicides or arsenic.  The 
Fort Ord BRAC Environmental Coordinator found that none of their 
records would support the idea that a person would develop lung 
cancer solely from exposure to groundwater from Fort Ord, but 
there is no indication that she has the medical background to 
make this assertion.  Moreover, the contaminant list from the EPA 
notes contaminants in ground water, soil, and solid waste.  

It is clear that Fort Ord had contamination.  What is not clear 
is whether the contamination there would have caused the 
Veteran's lung cancer.  The service treatment records document 
findings of upper respiratory infection with wheezing in both 
lungs in October 1974 and service personnel records confirm the 
Veteran was stationed at Fort Ord during his service.  The 
Veteran also had a 30-year smoking history.

Thus, first, follow-up attempts should be made to verify exactly 
what types of contaminants were at Fort Ord.  Second, a medical 
opinion needs to be provided to address whether exposure to these 
contaminants likely led to the Veteran's lung cancer that caused 
his death.

The Board remand also directed the RO to send the appellant the 
proper notice pursuant to Hupp v. Nicholson, 21 Vet. App. 342 
(2007), which requires notice of the conditions for which a 
Veteran was service-connected at the time of his death.  The 
letter sent to the appellant in November 2008 did not satisfy the 
Hupp criteria.

The Board is obligated by law to ensure that the RO complies with 
its directives.  Compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand of the case will 
be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for lung cancer and chronic 
obstructive pulmonary disease for purposes of accrued benefits 
are inextricably intertwined with the issue of service connection 
for the cause of the Veteran's death, as he died of non small-
cell lung cancer.  Thus, the service connection claim for cause 
of death cannot be adjudicated until the accrued benefits claims 
are addressed on the merits.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered.).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter 
regarding her service connection claims for 
lung cancer and chronic obstructive pulmonary 
disease for purposes of accrued benefits and 
her service connection claim for the cause of 
the veteran's death.  The letter should 
conform to the criteria of Hupp v. Nicholson, 
21 Vet. App. 342 (2007), which requires 
notice of the conditions for which a veteran 
was service-connected at the time of his 
death.

2.  Directly contact the U.S. Army to provide 
a list of all contaminants used at Fort Ord, 
California, during the period of the 
Veteran's service.  

3.  Conduct follow-up research with 
www.fortordcleanup.com to find any lists of 
contaminants used at Fort Ord.

4.  After conducting #1-3, provide a VA 
opinion with a specialist oncologist to do 
the following: 

(a)  Review the evidence of contamination at 
Fort Ord, the service treatment records, the 
post-service records of the Veteran's 
treatment for lung cancer, and the private 
medical opinions provided in September 2005 
(from Dr. Randolph), October 2009 (from Dr. 
Willerford), and November 2009 (from Dr. 
Lindfors).

(b)  Provide an opinion as to whether it is 
at least as likely as not (50 percent chance 
or greater) that the Veteran's non-small cell 
lung cancer is related to exposure to 
contaminants at Fort Ord.

The claims file must be reviewed in 
conjunction with the opinion and a rationale 
for all opinions must be provided.

5.  Thereafter, any additional development 
deemed necessary should be conducted.  If any 
of the benefits sought on appeal remain 
denied, issue the appellant and her 
representative a supplemental statement of 
the case and allow for a reasonable period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


